DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 and 22-50 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, the combination including each support sheet being substantially planar in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  Regarding claim 22, the combination including a plurality of support sheets that are substantially parallel to each other in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  Regarding claim 36, the combination including each electric heater element extending through the surface of at least one support sheet in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  The closest prior art is Wagner et al. (US 5,101,095; hereinafter Wagner).  Wagner discloses a heating apparatus [38] for heating fluid, the heating apparatus [38] comprising: a container body [64] defining a perimeter of a flow path for a fluid flowing through the container body [64]; at least one electric heater element [62] within the container body [64] and exposed to the flow path, each electric heater element [62] including a resistance element [78], a sheath [82], and an insulating material [80], the insulating material [80] disposed about the resistance element [78] between the resistance element [78] and the sheath [82]; and a support structure [70, 100, 106] disposed inside the container body [64] and including a plurality of support sheets [100, 106], each electric heater element [62] extending transversely through one or more support sheets [100, 106] (specifically see Figure 3; wherein at point of connection of resistance rods [62] to U-shaped rods [100] via smaller wires [106], the resistance rods [62] are transvers to the U-shaped rods [100]) of the plurality of support sheets [100, 106] such that the sheath [82] of the electric heater element [62] is configured to contact at least one support sheet [100, 106] of the plurality of support sheets [100, 106] to restrict movement of the electric heater element [62], support the electric heater element [62] in the container body [64], and increase heat transfer to the fluid flowing through the flow path, wherein at least one end [102] of each support sheet [100, 106] is connected to the container body [64] (col. 3 line 15 - col. 4 line 45 and Figures 1-3 and 5-6).  However, Wagner neither discloses nor renders obvious each support sheet being substantially planar, the plurality of support sheets being substantially parallel to each other, or each electric heater element extending through a surface of at least one support sheet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Kida et al. (US 9,383,119 B2) and Yamaguchi et al. (US 4,505,107) which both disclose a state of the art for heating apparatuses and Gillingham et al. (US 4,588,423) which discloses an electrostatic separator support structure including substantially parallel, planar support sheets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746